Citation Nr: 0710037	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-33 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive 
equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from September 1943 to 
December 1945.


FINDING OF FACT

The veteran has not asserted that his visual acuity in both 
eyes is permanently impaired as a result of service-connected 
disability.  The veteran also does not have ankylosis of one 
or both knees or one or both hips, or loss of use of either 
hand or either foot as a result of a service-connected 
disability.


CONCLUSION OF LAW

The criteria for assistance in acquiring automobile and 
adaptive equipment or adaptive equipment only have not been 
met.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. 
§§ 3.808, 3.350(b), 4.63 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board of Veterans' Appeals (Board) finds 
that the veteran's claim has been sufficiently developed 
pursuant to the guidelines established in the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005) (VCAA).  In this regard, the 
record reflects that the veteran has been sufficiently 
advised of the evidence necessary to substantiate his claim.  
The Board also notes that since the evidence of record 
currently permits the denial of the veteran's claim as a 
matter of law, the provisions of the VCAA are arguably not 
applicable.

A March 2004 letter advised the veteran of the evidence 
necessary to substantiate his claim for automobile and 
adaptive equipment, and the respective obligations of the 
Department of Veterans Affairs (VA) and the veteran in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  While the Board recognizes that the letter 
initially addressed the veteran's claim on a new and material 
basis (the Board finds that the claim is subject to de novo 
review), since the regional office (RO) actually adjudicated 
the claim on a de novo basis, the Board finds that the 
veteran has not been prejudiced by the RO's actions.  

Although the March 2004 VCAA notice letter came after the 
initial adjudication of the claim, and did not specifically 
request that appellant provide any evidence in the 
appellant's possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communication from the RO, 
the Board finds that appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  All the VA requires is that the duty to notify under 
the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have then been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and has not 
indicated any intention to provide any additional evidence in 
support of his claim.  While the veteran has additionally 
asserted that his low back disability also contributes to the 
effective loss of use of one or both of his lower 
extremities, the Board notes that his claim for such 
disability was denied by a February 2001 rating decision that 
was not appealed.  Thus, the Board finds that consideration 
and/or further action with respect to the veteran's low back 
disability is not warranted.  Consequently, based on all of 
the foregoing, the Board finds that the remand of this claim 
for further notice and/or development under the VCAA would be 
unnecessary.

To warrant entitlement to automobile and adaptive equipment 
only under 38 U.S.C.A. § 3901(a), the evidence must 
demonstrate a service-connected disability resulting in the 
loss, or permanent loss of use, of at least one foot or a 
hand; or, permanent impairment of vision in both eyes, 
resulting in (1) vision of 20/200 or less in the better eye 
with corrective glasses, or, (2) vision of 20/200 or better, 
if there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.  38 C.F.R. § 3.808(a) 
(2006).

The law also provides that a veteran may be entitled to only 
adaptive equipment if he has ankylosis of at least one knee 
or one hip due to service-connected disability.  38 U.S.C.A. 
§ 3902(b)(2) (West 2002); 38 C.F.R. § 3.808(b)(1)(iv) (2006).  
See also 38 C.F.R. §§ 3.350(b), 4.63 (2006).

Here, the evidence demonstrates that the veteran is service-
connected for residuals of a shell fragment wound (SFW) of 
muscle group XI of the right and left leg and muscle group XV 
of the right leg, with a combined rating of 50 percent.  The 
evidence also reflects that the veteran is required to use 
bilateral ankle braces that inhibit his ability to drive an 
automobile.  

In addition, the Board concedes that the veteran's service-
connected lower extremity muscle injuries included damage to 
the peroneal nerve, and that the June 2003 VA examiner stated 
that the veteran had limitation of motion of the ankles, 
which was related to a combination of his injuries, and thus, 
the Board will give the veteran the benefit of the doubt, and 
conclude that the veteran's use of the braces relates to 
service-connected disability.  

However, the applicable regulation specifically requires that 
in order to qualify for automobile and adaptive equipment, 
the evidence must show the loss of either foot, which is 
considered to exist when no effective function of balance and 
propulsion remains other than that which would be equally 
well-served by an appropriate amputation stump at the site of 
election below the knee with the use of a suitable prosthetic 
appliance (38 C.F.R. §§ 3.350(b), 4.63 (2006)), and with June 
2003 VA examination evidence of as much as 40 degrees of 
plantar flexion in the ankles bilaterally, and the veteran's 
ability to ambulate somewhat slowly and cautiously without 
his ankle supports, the Board finds that the evidence is 
against a finding that the current symptoms manifested by the 
veteran's service-connected lower extremity disabilities have 
effectively resulted in the loss of either foot.  Once again, 
the Board would emphasize that while it fully recognizes that 
the veteran is required to use the ankle braces and has 
conceded that these braces are being used at least in part 
for service-connected disability, the fact remains that the 
veteran has not experienced the loss use of either foot, and 
that this would preclude entitlement to the benefit sought.  

The veteran also does not contend that his visual acuity in 
both eyes is permanently impaired as a result of service-
connected disability and the evidence does not demonstrate 
that the veteran has ankylosis of at least one knee or one 
hip due to a service-connected disability.  

Therefore, although the Board recognizes that the veteran is 
significantly disabled and consequently in receipt of a 50 
percent schedular evaluation, as a result of the lack of a 
qualifying service-connected disability which is a threshold 
requirement for benefits under 38 C.F.R. § 3.808, the Board 
has no alternative but to find that the evidence is against 
the veteran's claim as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Accordingly, entitlement to 
automobile and adaptive equipment or for adaptive equipment 
only is not warranted.


ORDER

Entitlement to automobile and adaptive equipment or adaptive 
equipment only is denied.


____________________________________________
C. W. SYMANKSI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


